Dismissed and Opinion filed January 30, 2003








Dismissed and Opinion filed January 30, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00014-CR
____________
 
MICHAEL
JAMES KELLEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 25th District Court
Colorado
County, Texas
Trial Court Cause No. CR02-71
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to two counts of burglary of
a building on November 26, 2002.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to ten years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  Because we have no jurisdiction over this
appeal, we dismiss.  




To invoke an appellate court=s jurisdiction over an appeal, an
appellant must give timely and proper notice of appeal.  White v. State, 61
S.W.3d 424, 428 (Tex. Crim. App. 2001).  The record must include the trial court=s certification of the defendant=s right of appeal under Rule 25.2(a)(2).  Tex. R. App. P. 25.2(d). 
The certification included in the record in this appeal
reflects that appellant does not have the right of appeal in this case.
Accordingly, we dismiss the appeal for want of
jurisdiction.  
 
 
 
PER CURIAM
 
 
 
Judgment rendered and Opinion
filed January 30, 2003.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).